Citation Nr: 0318311	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches, claimed to be due to undiagnosed 
illness.

2.  Entitlement to service connection a disability manifested 
by diarrhea, claimed to be due to undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by insomnia, claimed to be due to undiagnosed 
illness.  

4.  Entitlement to a higher initial rating (compensable) for 
a rash on the arms of undetermined etiology, on appeal from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to May 
1992.  He served in the Southwest Asian Theater of operation 
during the Persian Gulf War from September 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the St, 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Entitlement to direct service 
connection was denied for disability manifested by headaches, 
disability manifested by diarrhea and disability manifested 
by insomnia in a January 2000 Board decision.  Moreover, the 
Board determined that the veteran had presented a well-
grounded claim with respect to the alternative claim of 
entitlement due to undiagnosed illness.  Consequently, the 
Board remanded the issues pertaining to undiagnosed illness 
and an increased initial rating for the veteran's service-
connected rash.  In its current status, the case returns to 
the Board following efforts on the part of the RO to complete 
the development requested in the January 2000 remand.  

Correspondence from the veteran and his lay witness appear to 
indicate that he wants to pursue a claim for service 
connection for chronic fatigue syndrome.  This matter is 
referred to the RO for all appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have a disability manifested 
by headache that is related to undiagnosed illness.  

3.  The veteran is not shown to have a disability manifested 
by diarrhea related to undiagnosed illness.  

4.  The veteran has been found to have insomnia related to 
undiagnosed illness.  

5.  The veteran is shown to have a skin rash on an exposed 
surface of the skin.  


CONCLUSIONS OF LAW

1.  A disability manifested by headaches, claimed to be due 
to undiagnosed illness is not shown to have been incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317, 3.655 (2002).  

2.  A disability manifested by diarrhea, claimed to be due to 
undiagnosed illness is not shown to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317, 3.655 (2002).  

3.  A disability manifested by insomnia, claimed to be due to 
undiagnosed illness is shown to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317, 3.655 (2002).  

4.  The criteria for a higher initial evaluation for a rash 
on the arms of undetermined etiology, currently evaluated as 
noncompensably disabling have been satisfied.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118, Code 7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
September 1997 rating decision, the October 1998 statement of 
the case, the November 2000 and April 2003 supplemental 
statements of the case, and the January 2000 Board remand.  
He was specifically told that there was no evidence showing 
that he currently has a headache disorder, diarrhea, or 
insomnia due to undiagnosed illness.  In addition he was 
informed that the record failed to shows that his service-
connected rash is of sufficient severity to warrant a 
compensable evaluation.  The RO also notified him by letters 
dated in March 2001 and April 2003 that he needed to submit 
in support of his claim, such as statements from doctors who 
treated him for the disabilities at issue.  Specific 
evidence, including a medical nexus opinion from the 
veteran's doctor, was requested on remand in January 2000.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in March 2001 and April 2003, the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the Bay Pines 
VA medical facility.  

Additionally, by a November 2002 letter, the veteran was 
advised that his claim may be denied if he failed to report 
to a scheduled VA examination without good cause, pursuant to 
38 C.F.R. § 3.655.  However, the RO's efforts to obtain a VA 
examination for the veteran were in vain because he failed to 
report.  The law in this regard states that when a veteran 
seeking benefits fails to report for any scheduled 
examinations, VA had no duty to "turn up heaven and earth to 
find [him]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
"The duty to assist is not always a one-way street."  
Moreover, the veteran's local representative in the VA Form 
1-646, received in April 2003 indicated that attempts to 
contact the veteran had been unsuccessful.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  In light of the 
veteran's failure to keep VA apprised of his whereabouts, 
additional efforts to notify and assist him are not 
warranted.   

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, specified 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied. 38 C.F.R. § 3.655.  

SERVICE CONNECTION FOR UNDIAGNOSED ILLNESS

As noted above, due to the veteran's failure to report to his 
VA examinations, his service-connected claims will be 
reviewed on the basis of the evidence of record.  In general, 
service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Entitlement to service 
connection under 38 C.F.R. § 3.317 is provided under the 
following circumstances:  

For servicemembers who served in the 
Southwest Asia theater of operations 
during the Persian Gulf War who exhibit 
objective indications of chronic 
disability manifested by one or more 
specific signs or symptoms, such 
disability may be service connected 
provided that it became manifest during 
active service in the Southwest Asia 
theater of operations or to a degree of 
10 percent or more not later than 
December 31, 2001; and provided that the 
disability cannot be attributed to any 
known clinical diagnosis. 38 U.S.C.A. § 
1117 (West Supp. 1999); 38 C.F.R. § 
3.317(a)(1)(i) and (ii) (1999). Signs and 
symptoms that may be manifestations of 
undiagnosed illness include headaches, 
gastrointestinal signs or symptoms, 
fatigue, and sleep disturbances. 38 
C.F.R. § 3.317(b)(7) (1999). This list is 
not inclusive.

"Objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
38 C.F.R. § 3.317(a)(2) (1999). 
Disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 38 C.F.R. § 
3.317(a)(3) (1999).

With respect to the claim of entitlement to service 
connection for a disability manifested by headaches, claimed 
to be due to undiagnosed illness, the evidence of record does 
not show that the veteran had a condition manifested by 
headaches during his military service.  The February 1992 
report of the medical history completed in connection with 
the veteran's discharge physical shows that he responded in 
the negative to inquiry concerning whether he had frequent 
headaches.  In addition, clinical evaluation revealed no 
pertinent abnormality.  Likewise, no disability manifested by 
insomnia was demonstrated in the veteran's military service.  
Finally, although the veteran was noted to have diarrhea in 
December 1985 and again in November 1987, on the latter 
occasion, that condition was associated with gastroenteritis.  
During his Persian Gulf experience, no gastrointestinal signs 
or symptoms were recorded.  

Lay statements submitted on behalf of the veteran in 
September 1998.  The individuals who submitted these 
statements note that the veteran had complaints of headaches, 
diarrhea and insomnia.  As indicated, all these complaints 
were noted after the veteran returned from the Persian Gulf 
War.   

The veteran was noted to have insomnia on the report of the 
Persian Gulf examination, conducted in December 1996.  He was 
observed to have chronic headaches, diarrhea and insomnia, 
associated with undiagnosed illness on the July 1997 VA 
general medical examination.  He had reported that the 
headaches were a frontal type and that these symptoms were 
first noted in May 1992.  He also noted that he had diarrhea 
two times a week.  The veteran also presented a history of 
hepatitis.  The medical opinion, based on a review of the 
veteran's claims folder was that the veteran had undiagnosed 
illness manifested by tension-type headaches, diarrhea and 
insomnia among other manifestations.  

It is important to note, however, that this opinion was made 
without the benefit of laboratory tests, special neurological 
examinations or gastrointestinal examinations.  Furthermore, 
the examiner in a description of the digestive system did not 
find any evidence of diarrhea or gastrointestinal symptoms.  
Moreover, although the general medical examiner noted that 
that there were no physical signs and symptoms related to 
hepatitis, hepatitis was noted as the etiology of the 
veteran's physical problems on the August 1997 VA mental 
disorders examination.  Thus, further development was 
requested in the Board's January 2000.  However, as noted 
above, this development could not be accomplished because the 
veteran did not report to the medical examinations.  
Consequently, the record is insufficient to establish by the 
preponderance of the evidence that the veteran currently has 
headaches and diarrhea due to undiagnosed disorder.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels a denial of benefit sought with respect to the claims 
for service connection for undiagnosed illness manifested by 
headaches and diarrhea.  The statements made by the veteran, 
his family members and associates indicate their observations 
of the claimed medical disorders and connect them to his 
service in Desert Storm.  The Board does not doubt the 
sincerity of the veteran's or his witnesses' belief in the 
claimed causal connection; however, those who are not medical 
experts are not qualified to express an opinion regarding any 
medical causation of the veteran's headaches and diarrhea.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, and lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994) and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, service connection is denied an undiagnosed 
illness manifested by headaches or diarrhea.  

However, with respect to the claim for insomnia due to 
undiagnosed illness, there is nothing in the record to refute 
the opinion that the veteran's complaints, signs or symptoms 
are related to undiagnosed illness.  Significantly, the 
veteran was afforded a complete VA mental disorders 
examination in connection with his claim in July 1997.  No 
psychiatric disability was found at that time.  Inasmuch as 
the insomnia cannot be connected with any identifiable 
condition, the preponderance of the evidence supports a claim 
for service connection for undiagnosed illness manifested by 
insomnia.  

As noted above, the Board is mindful of the doctrine of 
benefit of the doubt.  That doctrine requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the Board finds that the evidence is in 
relative equipoise, as the weight of the evidence compels 
neither a grant nor a denial of benefit sought.  This is true 
due to the absence of evidence of any type of kidney 
condition.  Therefore, the benefit of the doubt doctrine is 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, service connection is 
allowed for undiagnosed illness manifested by insomnia.  



HIGHER INITIAL RATING

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Entitlement to service connection for a rash due to 
undiagnosed illness was established in a September 1997 
rating decision.  The veteran has appealed the initial rating 
of zero percent.  This disability rating has been afforded 
under 38 C.F.R. 4.118, Code 7806.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The veteran appealed the initial noncompensable rating 
assigned for his service-connected skin condition.  The 
veteran's case differs from circumstances found in Fenderson 
in that the appellant did file a timely substantive appeal 
concerning the initial rating to be assigned for the 
disability at issue.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement following the grant of 
service connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating skin disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.118, as revised effective August 
30, 2002; 67 Fed. Reg. 49590-49599 (July 31, 2002).  In 
Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  For the reasons and 
bases set for the below, under the specific circumstances of 
the veteran's case, the old version of the law is more 
advantageous.  

Under the old version, a noncompensable rating is assigned 
for skin condition with slight exfoliation, exudation or 
itching, if on an unexposed surface or small area.  The next 
higher evaluation of 10 percent requires exfoliation, 
exudation or itching if on an exposed surface or extensive 
area.  Under the amended version, a noncompensable evaluation 
is warranted where the skin condition affects less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  The next higher evaluation 
of 10 percent requires the condition to affect at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Code 7806.  

A rash on both arms was noted on the VA medical reports in 
October and December 1996.  The dimensions and extent of the 
condition was not indicated in these examination reports.  On 
general medical examination, conducted in July 1997, the 
veteran was noted to have reddish, fine papular rash over the 
posterior surfaces of both arms.  

The Board finds that on the most recent VA examination, 
conducted in 1997, the veteran was noted to have a rash on an 
exposed area of the skin that would warrant a 10 percent 
rating under the old version of the law.  However, the 
veteran is not shown to have exudation, constant itching, 
extensive lesions that would warrant a 30 percent under that 
version of the law.  

The Board notes, in addition that the veteran has not 
demonstrated a skin condition involving more than 5 percent 
that would warrant a 10 percent or higher rating under the 
new version of the law.  In view of the foregoing, the 
preponderance of the evidence favors a 10 percent rating for 
the veteran's service-connected rash due to undiagnosed 
illness.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance. The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO. Bagwell v. Brown, 9 Vet. App. 337 (1996). 
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization and his outpatient 
treatment is not shown to unduly disrupt his daily 
activities.  The clinical evidence does not show that the 
veteran's disability is productive of marked interference 
with his ability to work.  The veteran is advised that the 
schedular evaluation is indicative of the level of impairment 
revealed by the available clinical records over the periods 
in question.  In view of the foregoing, there is no basis for 
considering a higher rating on extraschedular grounds.  


ORDER

Service connection for a disability manifested by headaches, 
claimed to be due to undiagnosed illness is denied.

Service connection a disability manifested by diarrhea, 
claimed to be due to undiagnosed illness is denied.  

Service connection for a disability manifested by insomnia, 
claimed to be due to undiagnosed illness is granted.  

A 10 rating for a rash on the arms of undetermined etiology 
is granted subject to regulations applicable to the payment 
of monetary awards.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

